Citation Nr: 1024188	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 10 
percent for residuals of a right knee injury with 
degenerative joint disease.

2.  Entitlement to service connection for left knee 
retropatellar syndrome with mild medial joint compartment 
narrowing claimed as secondary to a service-connected right 
knee disability. 

3.  Entitlement to service connection for type II diabetes 
mellitus claimed as due to exposure to herbicides.

4.  Entitlement to service connection for peripheral 
neuropathy of the left and right lower extremities claimed as 
secondary to type II diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
August 1976.  He reported additional service with the 
National Guard and the Marine Corps Reserves.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO) which denied the benefits sought on appeal. 

The Veteran testified at a February 2010 travel Board hearing 
before the undersigned Veterans Law Judge; the hearing 
transcript has been associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain. 38 U.S.C.A. § 5103A (West 2002).  In a case 
of records held by a Federal department or agency, VA shall 
continue their efforts to obtain these records unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  Id.

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Where a claimant asserts that the disability in question has 
increased in severity since the most recent rating 
examination, an additional examination is appropriate. See 
VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 6 Vet. App. 377 
(1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Increased Rating, Right Knee

During the Veteran's February 2010 travel Board hearing, he 
indicated that he continued receive treatment from VA for his 
service-connected right knee.  The RO/AMC should obtain any 
outstanding VA medical records and associate them with the 
claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The Veteran testified that his right knee disability had 
worsened since his 2006 VA examination.  The Board finds, 
therefore, that a remand for a new VA examination is 
necessary to assess the current severity of the Veteran's 
service-connected right knee disability.  

Service Connection, Left Knee

The Veteran contends that his current left knee disability is 
secondary to his service-connected residuals of a right knee 
injury with degenerative joint disease.  The Board must, 
nonetheless, consider whether service-connection is warranted 
on a direct basis. 

The Veteran reported, at the time of his February 2010 Board 
hearing, that his knees had gotten worse over the course of 
his military career from National Guard and Marine Corps 
reserves training from 1980 to 1995.   

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).  Active 
military, naval, or air service includes any period of active 
duty for training (ADT) during which the individual concerned 
was disabled or died from a disease or injury incurred in or 
aggravated in the line of duty, or any period of inactive 
duty training (IADT) during which the individual concerned 
was disabled or died from an injury incurred in or aggravated 
in the line of duty.  38 U.S.C.A. § 101(21) and (24) (West 
2002); 38 C.F.R. § 3.6(a) and (d) (2009).  ADT includes full- 
time duty performed for training purposes by members of the 
Reserves and National Guard of any state.  38 U.S.C.A. § 
101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) and (3) (2009).  
Presumptive periods do not apply to ADT or IADT.  Biggins v. 
Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service 
connection may be granted for a disability resulting from a 
disease or injury incurred or aggravated while performing 
ADT, or from an injury incurred or aggravated while 
performing IADT.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).

Precise dates of the Veteran's periods of service with the 
National Guard and Marine Corps Reserves are not readily 
apparent from the current evidence in the claims folder and 
are needed before the Board can fully review the Veteran's 
claim. 

Additionally, although the Veteran has submitted copies of 
his National Guard service medical records, it is not clear 
that this record is complete.  Marine Corps Reserves 
treatment records have not been associated with the claims 
file.  The RO/AMC should obtain any outstanding National 
Guard and Marine Corps Reserves service treatment records and 
should associate them with the claims file. See 38 U.S.C.A. § 
5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. 
Reg. 43186 (1995) ("...an [agency of original jurisdiction's] 
failure to consider records which were in VA's possession at 
the time of the decision, although not actually in the record 
before the AOJ, may constitute clear and unmistakable 
error.")

A Veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service. 38 U.S.C.A. § 1111 (West 
2002).  Only such conditions as are recorded in examination 
reports are to be considered as noted.  38 C.F.R. § 3.304(b) 
(2009).

The Veteran's June 1974 enlistment examination shows that he 
had a history of a left knee football injury in 1972.  
Additionally, the enlistment examination report noted that 
the Veteran's left knee was symptomatic with running at the 
time of examination.

The Board finds that a supplemental VA opinion is necessary 
in this case to address any additional findings contained in 
the Veteran's National Guard and Marine Corps Reserves 
service medical records, and to address whether the Veteran 
had a preexisting left knee injury which was aggravated in 
service, or during a qualifying period of ADT or IADT. 

Type II Diabetes Mellitus and Peripheral Neuropathy

A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 
U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2009).  The presumption of herbicide exposure is warranted 
for service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam (emphasis added).  38 
C.F.R. § 3.307(a)(6)(iii) (2009); see also Haas v. Nicholson, 
20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 
(Jan. 21, 2009) (No. 08-525).

The Veteran reported on his Form 9 that he was stationed in 
Vietnam for a two week period of time and indicated that his 
pay records would show that he received hazardous duty pay 
during that time.  During his February 2010 Board hearing, 
the Veteran reported that in 1974, he was sent on a training 
exercise overseas.  He stated that he landed in Okinawa, 
Japan, and from there, he did not know where he was.  He 
reported that he was in the infantry, stationed with Charlie 
Company in 3rd Marines.  He believed that his battalion was 
sent to Vietnam.  The Veteran reported that he was dropped 
off in the jungle by helicopter, and was told that if he was 
fired on, to shoot back.  They stayed in the jungle for two 
to three weeks running patrols prior to being picked up by 
another helicopter.

The Veteran's Form DD-214 shows that he had foreign and/or 
sea service for one year and six months.  Personnel records 
show that the Veteran served as a rifleman with "'B' 
Company, 1st Bn 3d Mar, 1st Mar Bde" from January 1975 to 
February 1975 and with "'Co C, 1st Bn, 3rd Mar, 1st Mar Bde, 
FMF" from February 1975 through the duration of his service.  
In March 1975 it appears the unit was redesignated as 
"Charlie Company BLT 1/3 1st Mar Bde FMF", FPO San Francisco 
96602 in April 1975 under the authority of CMC MSG 1922312.  
In May 1975, the unit was redesignated as "Charlie Company 
1st Bn, 3d Mar, 1st Mar Bde FMF, FPO San Francisco 96602 under 
the authority of CG, 3d Mar Div message 062355Z.  However, 
the Veteran's Form DD-214 and personnel records do not 
specify the location of Veteran's service during this time.  

The RO attempted to determine through the National Personnel 
Records Center (NPRC) whether the Veteran was in-country in 
Vietnam and whether he received any hazardous duty pay along 
with dates and locations for such pay.  Both responses were 
negative.  In light of the Veteran's foreign and/or sea 
service indicated on his Form DD-214, the Board finds that 
the RO should make an additional attempt to determine where 
the Veteran's battalion was stationed in 1974 and 1975, 
including any temporary duty assignments of the Veteran's 
unit, with the U.S. Army and Joint Services Records Research 
Center (JSRRC).

The Board notes that the Veteran's claims of entitlement to 
service connection for type II diabetes mellitus and service 
connection for peripheral neuropathy, claimed as secondary to 
type II diabetes mellitus, are inextricably intertwined and 
should be adjudicated together on remand.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate custodian of service records 
and ascertain the precise dates of the 
Veteran's periods of AD, ADT and IADT with 
the National Guard and the Marine Corps 
Reserves.  Any outstanding service 
treatment records associated with these 
additional periods of service should be 
obtained and associated with the claims 
folder.  If the search for such records 
has negative results, documentation to 
that effect must be added to the claims 
file.

2. The RO/AMC obtain all outstanding VA 
treatment records and should associate 
them with the claims file.  If the search 
for such records has negative results, 
documentation to that effect must be added 
to the claims file.

3.  After all available evidence has been 
associated with the claims file; the 
Veteran should be afforded a new VA 
examination to determine the current 
severity of his service-connected 
residuals of a right knee injury with 
degenerative joint disease.  The claims 
folder must be made available to the 
examiner for review prior to examination.  
All indicated tests should be performed 
and the findings reported in detail.

4.  After all available evidence has been 
associated with the claims file, the 
claims folder should be forwarded to an 
appropriate VA examiner for a supplemental 
opinion to determine if the Veteran had a 
pre-existing left knee disability that was 
aggravated in service, and to determine if 
a left knee disability was incurred or 
aggravated during a period of active duty 
for training or inactive duty for training 
for the National Guard and/or the Marine 
Corps Reserves.  If the examiner indicates 
that he or she cannot respond to the 
Board's questions without examination of 
the Veteran, the Veteran should be 
afforded such.  The claims folder must be 
made available to the examiner for review 
prior to examination.  The examiner should 
respond to the following:

a). State whether the Veteran's left knee 
disability preexisted service;

b). If the Veteran's left knee disability 
is found to have preexisted service, state 
whether the evidence of record 
demonstrates that such a disorder 
permanently increased in severity during 
service, or during a period of active duty 
for training or inactive duty for training 
for the National Guard or Marine Corps 
Reserves; and if so, state whether such 
worsening constituted either the natural 
progression of the disorder, OR whether 
such worsening constituted chronic 
aggravation due to service;  

c).  If a left knee disability is found 
not to have preexisted service, indicate 
whether it is at least as likely as not 
that a left knee disability was incurred 
in service, or during a period of active 
duty for training or inactive duty for 
training for the National Guard or Marine 
Corps Reserves.  

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return 
to the baseline level of disability.

The examiner should provide a complete 
rationale for his or her opinion with 
references to the evidence of record.

The RO/AMC should review the medical 
opinion to ensure that it is in complete 
compliance with this remand.  If deficient 
in any manner, the RO must implement 
corrective procedures.

5.  The RO/AMC should request that the 
U.S. Army and Joint Services Records 
Research Center (JSRRC) corroborate any 
dates of service in Vietnam, to include 
temporary duty assignments of members of 
the Veteran's unit from September 1974 to 
May 1975.  The Veteran was assigned to 
"'B' Company, 1st Bn 3d Mar, 1st Mar Bde" 
from January 1975 to February 1975 and 
with "'Co C, 1st Bn, 3rd Mar, 1st Mar Bde, 
FMF" from February 1975 through the 
duration of his service.  In March 1975 it 
appears the unit was redesignated as 
"Charlie Company BLT 1/3 1st Mar Bde 
FMF", FPO San Francisco 96602 in April 
1975 under the authority of CMC MSG 
1922312.  In May 1975, the unit was 
redesignated as "Charlie Company 1st Bn, 
3d Mar, 1st Mar Bde FMF, FPO San Francisco 
96602 under the authority of CG, 3d Mar 
Div message 062355Z.  The Veteran contends 
that he was sent overseas for training in 
Vietnam for a two to three week period, 
during which he received hazardous duty 
pay.  If referral to JSRRC or other 
pertinent sources is to no avail, the RO 
should advise the Veteran to submit 
alternate forms of evidence to support his 
claim.  All attempts to obtain the records 
should be documented in the claims file.

6.  After all development has been 
completed, the RO/AMC should review the 
case again based on the additional 
evidence.  If the benefits sought are not 
granted, the RO/AMC should furnish the 
Veteran and his representative with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).
 
